Citation Nr: 1420589	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-17 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether a substantive appeal (VA Form 9 or equivalent) was timely filed.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and H.B.V.


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1965 and had additional periods of service in the Air National Guard and Naval Reserves.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) concluding he had not filed a timely substantive appeal (i.e., a VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal to the Board of a March 2005 denial of his petition to reopen his previously denied claim for service connection for clear cell carcinoma, status post right and partial left nephrectomy.  This appeal therefore concerns this preliminary issue of whether he filed a timely appeal of that prior RO decision.  38 C.F.R. § 19.34 (2013).

In August 2008 the Board remanded this case to arrange for the Veteran to have a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  He had the videoconference hearing later that same year, in December 2008.  The undersigned VLJ presided.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2013).

In March 2010, the Board determined the Veteran had not filed a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of the prior March 2005 RO decision.  He then appealed to the 
U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In June 2011, the Court issued a single judge, memorandum decision that set aside the Board's decision and remanded the claim back to the Board for further proceedings and readjudication of this timeliness issue in compliance with that decision.


In February 2012, the Board again determined the Veteran had not filed a timely substantive appeal.  He again appealed to the Court.  In an August 2013 single judge, memorandum decision, the Board's decision was again set aside and the matter again remanded to the Board for further proceedings and readjudication.  In particular, the Board is to address whether the evidence in the record is sufficient independent proof that the Veteran attempted to file or misfiled his substantive appeal within the time frame for appeal.

The Veteran was represented in his appeal to the Court by a private attorney, who continues to represent him before VA, and the attorney submitted additional argument in support of the claim in March 2014.


FINDINGS OF FACT

1.  The Veteran's petition to reopen a previously denied claim was denied in a March 2005 rating decision.  In response he filed a timely notice of disagreement (NOD) and was issued a statement of the case (SOC) on March 1, 2006.  He was advised he had 60 days to file his substantive appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal to the Board.  

2.  His substantive appeal (VA Form 9) was signed and dated March 10, 2006, but was not date-stamped as actually received at the New Orleans RO until May 2, 2007.  That date of receipt of his substantive appeal at that RO was more than 60 days after the issuance of the SOC (so not by May 1, 2006), and more than one year after the notification of the March 2005 rating decision he had intended to appeal (so not by March 29, 2006).

3.  He has not shown by independent proof that he mailed his substantive appeal during the 60 days he had following issuance of the SOC, much less that the RO received it prior to expiration of the 60 days he had for submitting this document to complete the steps necessary to perfect his appeal to the Board.



CONCLUSION OF LAW

The Veteran did not file a timely substantive appeal in response to the March 2006 SOC to complete the steps necessary to perfect his appeal to the Board concerning the March 2005 denial of the petition to reopen his service-connection claim.  And the Board has the discretionary authority in this circumstance not to consider his appeal as timely filed absent the required showing of independent proof that the substantive appeal was, in fact, misfiled or mailed to the incorrect office to in turn permit the equitable tolling of the filing deadline for submitting his substantive appeal.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 20.200 , 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306 (2013); Rickett v. Shinseki, 26 Vet. App. 210, 218-23 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Here, since the Veteran's timeliness claim is being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  Smith v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).



Timeliness of Substantive Appeal

Although the facts and procedural history of this case have been reiterated many times, another brief summary is helpful to again deciding this claim.  The Veteran's petition to reopen a previously denied claim was denied by the RO in St. Petersburg, Florida, in March 2005, and in response he filed a timely NOD.  He consequently was then provided an SOC on March 1, 2006.  The cover letter accompanying the SOC advised him that his substantive appeal needed to be filed with that office within 60 days of the date of that letter, and that the case would be closed if he did not respond within that time period.  The record does not show that a VA Form 9 or equivalent statement was received in that time period.  Instead, a copy of the VA Form 9 was received, via facsimile transmission, in May 2007, when the Veteran's Congressman attached it to an inquiry regarding the Veteran's claims.  In July 2007, the New Orleans RO informed him that his substantive appeal was not received within the provided time frame, and that his case resultantly had been closed in June 2006.  He appealed the decision regarding the timeliness of his appeal to the Board.  The timeliness of an appeal is, itself, an appealable issue.  See 38 C.F.R. § 19.34 (2013).

In his arguments and pleadings, the Veteran asserts that he attempted to file his substantive appeal on March 10, 2006, at the VA outpatient clinic in Slidell, Louisiana, because he did not realize there was a difference between the medical facility and VA administrative offices.  He apparently is referring to the distinction between the Veterans Health Administration (VHA), which oversees the healthcare, and the Veterans Benefits Administration (VBA), which instead oversees the payment of disability and other benefits.  He asserts that the patient representative at the clinic told him that he had to send the VA Form 9 to the Board in Washington, DC.  She reportedly wrote the address on a note that she stuck to his form.  He asserts that he left the clinic and immediately sent the VA Form 9 directly to the Board via the United States Postal Service (USPS), rather than to the St. Petersburg RO that had provided him the SOC.  He further asserts that he began following up on the status of his appeal, via phone calls and emails, in approximately May 2006.

This preliminary issue of whether the Veteran's substantive appeal (VA Form 9 or equivalent statement) was timely filed has been decided and appealed to the Court twice.  In the most recent August 2013 memorandum decision, the matter was remanded to the Board for consideration on whether the evidence sufficiently shows the Veteran misfiled his appeal.  In particular, the Board is to address whether the faxed copy of the VA Form 9, which is signed and dated by him on March 10, 2006, but which does not have a stamp indicating it was received by VA, is sufficient to show independent proof that he attempted to file or misfiled his substantive appeal.  See August 2013 Memorandum Decision.  The Board was also advised by the Court that he had the right to submit additional argument and evidence, which the Board must consider.  Kay v. Principi, 16 Vet. App. 529 (2002).

The March 2014 Written Brief Presentation argues that the Board should apply the doctrine of equitable tolling to the facts of his case.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court held that 38 U.S.C.A. § 7105(d)(3), which sets forth the time period for filing a substantive appeal after receipt of an SOC, does not operate as a jurisdictional bar precluding the Board's consideration of an appeal when the substantive appeal is untimely.  The Court specifically noted that, while section 7105(d)(3) provides that the agency of original jurisdiction "may" close a case if a substantive appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of this section, including express authority to grant indeterminate extensions of time, the Court held that VA may waive its objection to an untimely substantive appeal.  Further, the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  Although the language of 38 C.F.R. § 20.302 indicates that a substantive appeal must be filed within a specific time frame, leading one to conclude that the untimely filing of an appeal would be a jurisdictional bar, the Court stated that it need not provide any deference to this interpretation given that the enabling statute is clear on its face.

The Veteran and his attorney argue that equitable tolling, either based on the misfiling of the document or based on the conduct of a VA employee that led him to miss the deadline of the appeal period, applies in this case.

In Rickett v. Shinseki, 26 Vet. App. 210, 218-23 (2013), the Court set forth criteria for determining whether to apply equitable tolling in cases where the substantive appeal was timely filed, but to the wrong office.  Primarily, the Veteran must first demonstrate with independent proof (i.e., evidence beyond his or her bare assertion) that his substantive appeal was indeed misfiled, that is, filed at a location other than the RO that issued the SOC.  As the Court noted, "to hold otherwise would create a lesser burden to establish timeliness for those who misfile [their substantive appeal] than the burden for those who deliver or mail [their substantive appeal directly to the correct location]."  Id. at 219.  It is also essential that the document filed, if not a VA Form 9, clearly show an intent to appeal.  Finally, the Veteran must show due diligence in preserving his legal rights.  This final determination is based on a totality of the circumstances, including consideration of where the appeal was misfiled and what steps the Veteran took after learning that he misfiled the document.  

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) also even more recently addressed this doctrine of equitable tolling.  In Checo v. Shinseki, No. 2013-7059, 2014 WL XXXXXXX, at *Y (Fed. Cir. Apr. 23, 2014), the parties, including VA's General Counsel, accepted that homelessness - as an example - is an extraordinary circumstance that may justify equitable tolling.  The Federal Circuit Court further explained that equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and (3) diligence during the requested tolling period.  Checo v. Shinseki, No. 2013-7059, 2014 WL XXXXXXX, at *Y (Fed. Cir. Apr. 23, 2014).  If shown, the "clock stops" and the requested period is not counted against the time-period for filing.  Id.

A statutory filing period may be equitably tolled due to the conduct of VA.  Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  As an example, equitable tolling is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have but did not do.  Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

The Veteran argues that he misfiled the form by sending it to the Board (BVA) rather than to the RO, but that equitable tolling nonetheless should be applied because he sent the VA Form 9 to the BVA within the appeal period, which showed an intent to appeal, and since he was diligent in his actions in attempting to perfect his appeal.  Rickett, 26 Vet. App. at 218.  As the Court explained, a threshold determination must be made as to whether there is independent proof that the document in question was actually filed, albeit at the wrong location, within the time frame for appeal.  Rickett, 26 Vet. App. at 218-19.  The bare assertion of the claimant is insufficient to meet this burden.  Id.  And, here, there is no independent proof showing the Veteran mailed anything to the Board.

He argues that the copy of the VA Form 9, which is dated March 10, 2006, should be considered sufficient independent proof of misfiling.  He asserts that his December 2006 phone contact with VA, during which it was noted he reported having responded to the SOC on March 10, 2006, further supports his argument.  The Board is not persuaded.  A copy of a back-dated VA Form 9 without a date-received stamp on it amounts to little more than his bare assertion that he mailed the form within the time frame.  The form was never received by VA, so there is no postmark that can be used as independent proof.  "Date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  He has not produced a copy of a receipt or shown that he used certified mail, 
return-receipt requested, to ensure delivery.  He has not submitted statements from any third parties that may have witnessed him mailing the documents.  The post-it note that shows the Board's address in Washington, DC, does not alter the analysis.  

Rather, the note only shows that he was given information on the Board's location, not that he mailed anything.  Similarly, his phone conversation in December 2006 shows that he believes he mailed the paperwork in March 2006; it does not prove that he did.  The Board also sees that, in January 2007, he reported having sent the substantive appeal to the St. Petersburg RO.  Although he now maintains that he had sent it to the Board, instead, this inconsistency suggest a lack of certainty on his part, which renders his testimony concerning this less probative.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In short, the Board does not find that he has shown sufficient independent evidence that he incorrectly mailed the substantive appeal to the Board within the time frame provided.  Therefore, the Board does not find that equitable tolling should be applied to this case on the basis of misfiling.

The Veteran and his attorney also argue that the patient representative at the Slidell Outpatient Clinic gave him bad advice when she told him to mail his substantive appeal to the Board (rather than to the RO that had decided his claim and/or that had issued the SOC), and that this in turn caused his appeal to be misfiled and consequently received after the appeal period had expired.  The Board is not persuaded by this argument, either.  The cases regarding this issue address misleading conduct that the claimant relies on, which leads the claimant to miss the deadline or to allow the deadline to pass, to his or her detriment.  See Jaquay, Bailey, (William) Smith, Cintron, supra.  As discussed, the Veteran maintains he mailed the documents immediately after having received the bad advice from the representative.  In other words, he is not asserting that her advice caused him to miss the deadline or to allow the deadline to pass.  He is essentially asserting that her advice caused him to misfile his substantive appeal.  Because he has no evidence that he ever actually mailed the paperwork or filed it at any VA office or facility, this argument also fails.

In sum, the Veteran's substantive appeal was untimely.  Equitable tolling is not justified as he has failed to establish independent proof that he mailed or filed his substantive appeal during the appeal period.  The preponderance of the evidence is against this claim; there is no reasonable doubt to be resolved in his favor; and his appeal concerning this timeliness issue resultantly must be again denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

The Veteran's claim of timeliness of his substantive appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


